      Case 1:20-cv-06657-VEC-KHP Document 48 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             2/24/2021
 PANKAJ KUMUDCHANDRA PHADNIS,

                                    Plaintiff,                          ORDER

                       -against-                                20-CV-6657 (VEC) (KHP)


  TATA AMERICA INTERNATIONAL
  CORPORATION,
                                    Defendant.


KATHARINE H. PARKER, United States Magistrate Judge.

       Plaintiff has submitted a motion to amend his complaint (ECF No. 6) and a proposed

amended pleading at ECF No. 36. By March 12, 2021, Defendant shall submit a response to the

motion to amend and proposed amended pleading. Plaintiff shall have until March 17, 2021 to

submit a reply.

       SO ORDERED.

Dated: New York, New York
       February 24, 2021



                                           ________________________________
                                           KATHARINE H. PARKER
                                           United States Magistrate Judge
